Citation Nr: 0831594	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for urticaria, currently 
rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which rated urticaria as 10 
percent disabling.

In August 2008, the veteran and his spouse testified at a 
travel board hearing held at the RO.  This appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence demonstrates that the 
veteran's urticaria covers less than 20 percent of the entire 
body, or less than 20 percent of the exposed areas affected, 
and requires no more than intermittent systemic therapy such 
as corticosteroids or other immunosuppressive drugs for a 
total duration of less than six weeks during the past 12-
month period.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for urticaria have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.

In May 2005, prior to the initial adjudication of the claim, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claim.  He was told that he 
needed to provide the names of persons, agency, or company 
who had additional records to help decide his claim.  He was 
informed that VA would attempt to obtain review his claim and 
determine what additional information was needed to process 
his claim, schedule a VA examination if appropriate, obtain 
VA medical records, obtain service records, and obtain 
private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.  At the board hearing in August 
2008, he submitted additional evidence in support of his 
claim accompanied by a waiver of RO consideration.  
Accordingly, the Board finds that issuance of a supplemental 
statement of the case is not required.  38 C.F.R. § 19.37 
(2007).

The veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating in March 2006 and December 2007.  It is therefore 
inherent in the claim that the veteran had actual knowledge 
of the rating element of his increased rating claim.

The Board acknowledges that the notices sent to the veteran 
in May 2005, March 2006, and December 2007 do not meet the 
requirements of Vazquez-Flores and are not sufficient as to 
content and timing, creating a presumption of prejudice.  
Nonetheless, such presumption has been overcome for the 
reasons discussed below.

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claim.  
Specifically, in the May 2005 notice he was told to submit 
evidence showing that his service-connected disorder had 
worsened.  In a Dingess notice dated in March 2006, he was 
provided examples of evidence that may affect his disability 
rating including information about on-going treatment 
records; recent Social Security determinations; or statements 
from employers as to his job performance, lost time, or other 
information regarding how his condition affected his ability 
to work.  In addition, the October 2006 statement of the case 
and the December 2007 supplemental statement of the case 
included the schedular criteria and diagnostic codes needed 
to support an increased rating for the veteran's disability.  
Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his increased rating claim.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claim as reflected in statements 
made during a VA examination in May 2005, statements in 
support of claim dated in June 2005 and January 2008, and 
during the August 2008 hearing in which he discussed the 
severity of his disability and its affect on his daily life.

Based on the above, the Board finds that the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the presumption of prejudice is 
rebutted.  For this reason, the Board finds the duty to 
assist and duty to notify provisions have been fulfilled and 
no further action is necessary under those provisions.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, a VA medical examination pertinent to the 
claim was obtained in May 2005.  Therefore, the available 
records and medical evidence have been obtained in order to 
make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities found in 
38 C.F.R. Part 4.  The Board attempts to determine the extent 
to which the veteran's service-connected disability adversely 
affects the ability to function under the ordinary conditions 
of daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.10 (2007).

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Fenderson v. West, 
12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 
(2007).
Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
urticaria.

The veteran's urticaria has been rated under Diagnostic Code 
7806.  Under that diagnostic code, a 10 percent rating will 
be assigned where at least 5 percent, but less than 20 
percent of the entire body or at least 5 percent, but less 
than 20 percent of exposed areas are affected or intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs were required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating will be assigned where 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; where systemic therapy such as corticosteroids 
or other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating is warranted where 
more than 40 percent of the entire body or more than 40 
percent of the exposed areas are affected; or where there is 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12- month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

There are some disorders of the skin that have active and 
inactive stages or are subject to remission and recurrence.  
Where the evaluation of such a disability that fluctuates in 
degree of disability is at issue, an examination of the 
disability during an active stage or during an outbreak is 
required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers 
v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks must be addressed).  Thus, the 
frequency, duration, and outbreaks of skin disease 
exacerbations must be addressed and the skin disorder should 
be considered, whenever possible, at a time when it is most 
disabling.  In this case, there are VA outpatient records 
spanning a four-year period, showing the fluctuations in 
reoccurrence and the various degree of severity of the 
veteran's skin disorder during several active stages.  
Furthermore, a VA examination of the skin was conducted in 
May 2005, during the veteran's active outbreaks.  Therefore, 
taking into consideration that there is significant medical 
evidence showing the veteran's skin disability was examined 
during various active stages, the Board finds that the 
evidence of record is sufficient to rate the disability under 
appeal.

VA medical records dated in May 2004 reflect the veteran had 
clear skin.

Private medical records dated in August 2004 reflect that an 
examination of the skin revealed that the veteran bruised 
easily and had hives, itching, and scars.  In November 2004, 
he was diagnosed with shingles.

The veteran was afforded a VA skin examination in May 2005 
during which he complained of constant itching that was worse 
at night.  The examiner indicated that a private 
dermatologist prescribed cream that contained triamcinolone, 
menthol, and salicylic acid which lessened the itching.  The 
veteran indicated that he used the cream every day all over 
his body and that he had constant itching since service.  On 
examination, the skin was dry in the upper and lower 
extremities.  There were venous stasis changes from the knees 
down to the feet, bilaterally.  There were no lesions or 
definitive rashes.  The impressions were a non-debilitating 
rash, urticaria by history, and psoriasis of the trunk and 
upper and lower extremities.

VA medical records dated in August 2005 reflect a diagnosis 
of chronic pruritis.   In November 2005 the veteran 
complained of itchy skin all over his shoulder, back, and 
hips that was relieved, but not cured, by medication.  He was 
prescribed 25 milligrams of Hydroxyzine four times a day and 
a topical triamcinolone acetonide cream for application four 
times a day.  He was diagnosed with chronic pruritis.

Private medical records dated in February 2006 show that the 
veteran was diagnosed with folliculitis on his waist which 
was resolving.  There was a sore red spot on the left side of 
his waist which had scabbed over with a one-half centimeter 
thin crust.  In May 2006, he complained of frequent mild-to-
moderate itching which affected various areas.  The 
impression was pruritis.

VA medical records dated in September 2006 show that an 
evaluation of the veteran's skin revealed a few actinics on 
the head and face.  There was prupura and seborrheic 
keratosis on his arms.  The skin on his back was dry and 
dermagraphic.  The assessment was dermagraphism probably due 
to the medicine.  He was prescribed Efudex and Hydroxyzine 
was increased to 5 milligrams.  He was told to use 
Hydroxyzine at bedtime and to use any of the prescribed 
salves up to five times a day.  An Efudex information sheet 
instructed that it should be used once a day in the evening 
near the eyes, nose, and mouth, but to discontinue use after 
three weeks.  If directed, the cream could be used on the 
hands, arms, or scalp twice a day for four weeks.  He was 
instructed to begin using Efudex in November 2006.

Private medical records dated in November 2006 reflect the 
veteran's complaints of occasional itching and an impression 
of pruritis secondary to xerosis.  In May 2007, he complained 
of an itchy upper back.  Medications prescribed include 
Lactin, MimyX, an "AC mix," and Zyrtec.  In October 2007, 
he had continued complaints of itching which was worse at 
night.  He did not have hives, but had red patches with 
occasional itching.  The impression was chronic pruritis 
possibly due to urticaria.  He was told to continue using his 
current medications which included Topicort.  A July 2008 
private medical statement reflects that over the past five 
years his skin condition was treated with Zyrtec, MimyX 
cream, Desoximetasone cream, and a mixture of menthol and 
salicylic acid in Triamcinolone cream.

In a statement dated January 2008, the veteran explained that 
he awakes several times a night to apply cream to his itching 
back.  He provided a list of prescribed medications which 
includes Triamcinol/salicylic/menthol cream applied as needed 
up to four times per day; Desoximetasone cream applied at 
night or as needed; MimyX cream for use every morning and 
evening; 10 milligrams of Zyrtec every morning; Hydroxyzine 
Pamoate caps from three to five times per day; and Efudex 
cream for use daily.

At the August 2008 hearing, the veteran's spouse testified 
that he had bad daily itching for which he used Hydroxyzine 
cream.  She stated that she applied the cream to his back at 
night and had not noticed any blisters but had noticed a 
little discoloration.  She indicated that it was a little 
painful to the touch.  She testified that she did not apply 
the cream to his back every night and that she had not 
noticed any worsening of the condition in the past year.  She 
stated that she applied cream to his back as much as twice 
per week.  The veteran testified that his skin condition is 
worse than before, that he applies cream three to four times 
a day, and that the condition affected his entire body.  
During the hearing, the Veterans Law Judge took judicial 
notice of discoloration of a patch of skin on the veteran's 
arm which was purple around the outside of the wrist and a 
patch towards the elbow with smaller dots in it.  The left 
elbow also had some "pinkish dots," in addition to a few on 
the back of the veteran's hands.  The veteran indicated that 
he gets similar spots mainly on his face and hands.  He 
acknowledged that the rash was always present, but not always 
in the same place.  He explained that the condition had 
worsened over the course of the last 60 years, covered a 
larger area, and occurred more often.  He indicated that the 
rash extended to his feet and legs.

Based upon the VA treatments records dated from May 2004 to 
May 2008, the May 2005 VA examination report, private 
treatment records dated from August 2004 to July 2008, and 
the veteran's testimony at his hearing, the Boards finds that 
a rating in excess of 10 percent is not warranted.  The 
veteran's skin condition has required use of the 
corticosteroids Topicort and Desoximetasone.  Dorland's 
Illustrated Medical Dictionary 973 (30th ed. 2003).  However, 
the evidence does not show that his skin disorder has 
required systemic therapy for a total duration of six weeks 
or more, but not constantly, during the past 12- month 
period, or that the skin disorder affects 20 to 40 percent of 
the entire body or 20 to 40 percent of exposed areas, as is 
required for an increased rating of 30 percent.  Accordingly, 
an increased rating is not warranted.  The Board is 
sympathetic to the veteran's complaints regarding the 
severity of his skin disorder.  However, the manifestations 
of this disorder do not warrant an increased rating under DC 
7806.

The Board has considered whether any other diagnostic codes 
pertaining to the skin are applicable in this case.  The 
diagnostic codes pertaining to scars and disfigurement are 
not applicable, as the veteran's disability picture is one of 
constant itching and skin manifestations other than scarring.  
Therefore, a rating under Diagnostic Codes 7800, 7801, and 
7805 is not appropriate.  Diagnostic Codes 7802, 7803, and 
7804 pertain to scarring, which is not present in the instant 
case.  Accordingly, those diagnostic codes are also not 
applicable.  The veteran has not been diagnosed with any of 
the disabilities contemplated by Diagnostic Codes 7815, 7817-
7824, or 7826-7830.  Accordingly, a rating under those 
diagnostic codes would also not be appropriate.  While the 
veteran has been diagnosed with psoriasis, it is rated under 
Diagnostic Code 7816.  The criteria of Diagnostic Code 7816 
are the same as those that pertain to Diagnostic Code 7806.  
Accordingly, for the same reasons that he is not entitled to 
an increased rating under DC 7806, an increased rating under 
DC 7816 is not warranted.  Finally, while the veteran has 
been diagnosed with urticaria which is contemplated by DC 
7825, there is no evidence of recurring debilitating episodes 
occurring at least four times during the past 12-month period 
and; requiring intermittent systemic therapy for control, as 
is required for an increased rating of 30 percent.

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this case, the 
regular schedular standards are not shown to be inadequate.  
There is no evidence that the veteran has been hospitalized 
for treatment of his skin disorder.  Neither does the record 
reflect marked interference with his employment.  Here, the 
veteran has not claimed that his disability has caused a 
marked interference with his employment nor has he submitted 
any objective evidence of the same.  The Board finds that 
referral for consideration of the assignment of an 
extraschedular rating for this disability is not warranted.

The Board recognizes the contentions of the veteran and his 
spouse as to the severity of his skin disorder.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As laypersons, 
however, neither the veteran nor his spouse is competent to 
provide an opinion requiring medical knowledge, such as 
whether the current symptoms satisfy diagnostic criteria.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465 
(1994).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  As a result, their assertions 
do not constitute competent medical evidence in support of an 
increased rating for a skin disorder.

In sum, the Board finds that a disability rating in excess of 
10 percent is not warranted at any time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App.  505 (2007).  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 10 percent for urticaria is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


